Title: From James Madison to George Alexander Otis, 17 January 1821
From: Madison, James
To: Otis, George Alexander


                
                    Sir
                    Montpellier 17 Jany. 1821
                
                I received some days ago your letter of the 4th. instant. However favorable my general opinion may be to the History of Botta, I could not undertake to vouch for its entire exemption from flaws, such as are charged on it, without a more thorough examination of the work than I have made, or than other calls on my time will now permit me to make. It is indeed quite

presumable, that at the early date of his undertaking, a defect of materials may have betrayed him into errors of fact; and that as a foreigner, he has not always penetrated the character of a people, fashioned as the American has been by so many peculiar circumstances; nor comprehended fully the mechanism and springs of their novel and compound system of Government. It is not the less true however, that his history may have a value justly entitling it to all the attention claimed for it from the American Public. If it cannot be regarded as a popular Manual, it may aspire to the merit of being nearly a cotemporary work, by an Industrious Compiler, who was capable at the same time of viewing our revolutionary transactions & events with a philosophic eye, and describing them with a polished & eloquent pen.
                I know not any source from which Botta could have taken a tincture of partiality for one more than for another portion of our Country. He was probably led to put his fictitious and doubtless very erroneous Speeches for and against Independence into the mouths of Mr. Lee and Mr. Dickinson, by his discovery that the former was the organ of the proposition, and the latter the most distinguished of its opponents. It is to be regretted that the Historian had not been more particularly acquainted with what passed in Congress on that great occasion. He would probably have assigned to your venerable correspondent a very conspicuous part on the Theatre. I well recollect that the reports from his fellow labourers in the cause from Virginia filled every mouth in that State, with the praises due to the comprehensiveness of his views, the force of his arguments, and the boldness of his patriotism. It is to be hoped that historical justice may be done by others, better furnished with the means of doing it. With friendly respects
                
                    James Madison
                
            